PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 	16/500,366
Filing Date: 	2 October 2019
Appellant(s): 	Woo Choi
	 












__________________
Vic Lin
For Appellant







EXAMINER’S ANSWER



This is in response to the appeal brief filed 26 August 2021.
This is in response to the appeal brief filed on 8/26/2021 from the Office Action mailed on 4/21/2021.


Grounds of Rejection to be Reviewed on Appeal
	All of the grounds of rejection set forth in the Office Action dated 4/21/2021 from which the appeal is taken are being maintained by the Examiner.
	
	The following ground(s) of rejection are applicable to the appealed claims.

Claims 1-20 are rejected under 35 U.S.C. 101.









 Response to Argument
Appellants argue with substance:

      			Step 2A, Prong 1 – the present invention relates to a special purpose device for the point management system, which is not an abstract idea
	In response, Examiner notes that Claims 1, 19, 20 are directed towards a computer readable medium, method, and server, respectively, thus meeting the Step 1 eligibility criterion. Claims 1, 19, and 20 do recite abstract ideas:
	Claim 1 does recite the abstract concept of a commercial interaction – i.e. including advertising activities/behaviors and business relations/sales activities, which represents a method of organizing human activity, and has been identified as an abstract idea by the 2019 PEG. Some of the relevant claimed limitations include receiving point commission limit and payment information, receiving total point information, determining usage priority of each of the point information, determining an amount of point commission of each point information, calculating a total amount of point commission of each point information, calculating an amount of use points by payment point information, and transmitting a payment request based on the amount of use points. Appellant’s Application Title (“Method for Managing Points”) as well as the Specification provide further context to the claimed invention as pertaining to the commercial interaction realm: “The present invention relates to a method of managing points by using a computing device, and more particularly, to a solution for managing points based on a point commission limit”, “there is a demand for a method of effectively using points within a limit acceptable by customers who want to use points and each of the business operators.” The claimed invention also recites the abstract concept of a mathematical concept – i.e. mathematical calculations/relationships, which has been identified as an abstract idea by the 2019 PEG. Some of the 
Independent claims 19 and 20 are directed to a method and server that comprise similar limitations to those of Claim 1, and recite the same abstract idea as Claim 1. 

			Step 2A, Prong 2
			present invention provides technical improvements for easily implementing a point management system in the field of computer networks in order to provide efficient point management
			Applicant points to the Spec., para 65, para 106, and Claim 14
	In response, Examiner notes that implementing a point management system represents a business practice/goal, not another technology/technical field. Therefore, optimizing this practice and providing an efficient point management pertains to a business practice optimization, not to an improvement to another technology/technical field.

	Dependent Claim 14 further narrows down the abstract idea of a commercial interaction that is present in Independent Claim 1.
	There is no technical support/technical evidence in the Applicant’s Specification (including paras 65, 106) that the instant claimed invention, when implemented, improves the functioning of the computing device itself, or another technology/technical field.

			the point management server of the present disclosure may integrate existing point servers into a single point management system
			the method and the server according to the present disclosure allows the point management system to be expanded in a very simple manner, since it is only necessary to establish a connection between the new point server and the point management server when a new point server participates in the point management system
			point servers are free to participate in/leave from the point management system and the point management system, therefore, have huge flexibility in the configuration of the point servers
In response, Examiner notes that the computing elements (including the servers) that are used to implement the claimed invention represent generic computing elements: Claim 1 includes a point 
	Examiner notes that the claimed invention seeks to, at best, optimize a business practice/goal.
Implementing a point management system represents a business practice/goal, not another technology/technical field. Therefore, optimizing this practice and providing an efficient point management pertains to a business practice optimization, not to an improvement to another technology/technical field. Appellant’s Application Title (“Method for Managing Points”) as well as the Specification provide further context to the claimed invention as pertaining to the commercial interaction realm: “The present invention relates to a method of managing points by using a computing device, and more particularly, to a solution for managing points based on a point commission limit”, “there is a demand for a method of effectively using points within a limit acceptable by customers who want to use points and each of the business operators.” 
	There is no technical support/technical evidence in the Applicant’s Specification that the instant claimed invention, when implemented, improves the functioning of the computing device itself, or another technology/technical field.

			claims 1, 19, 20 provide technical improvements in the field of computer networks in a way that is completely different from the existing ones
	In response, Examiner notes that Claims 1, 19, 20 relates to a business practice/goal, and seek to, at best, optimize a business practice.
	Claims 1, 19, 20 do recite an abstract idea, as noted above, and reproduced below:
	Claim 1 does recite the abstract concept of a commercial interaction – i.e. including advertising activities/behaviors and business relations/sales activities, which represents a method of organizing human activity, and has been identified as an abstract idea by the 2019 PEG. Some of the relevant claimed limitations include receiving point commission limit and payment information, receiving total point information, determining usage priority of each of the point information, determining an amount of point commission of each point information, calculating a total amount of point commission of each point information, calculating an amount of use points by payment point information, and transmitting a payment request based on the amount of use points. Appellant’s Application Title (“Method for Managing Points”) as well as the Specification provide further context to the claimed invention as pertaining to the commercial interaction realm: “The present invention relates to a method of managing points by using a computing device, and more particularly, to a solution for managing points based on a point commission limit”, “there is a demand for a method of effectively using points within a limit acceptable by customers who want to use points and each of the business operators.” The claimed invention also recites the abstract concept of a mathematical concept – i.e. mathematical calculations/relationships, which has been identified as an abstract idea by the 2019 PEG. Some of the relevant claimed limitations include: determining an amount of point commission based on the amount of points held and the point commission rate, calculating a total amount of point commission of each point information, calculating an amount of use points by payment point information. The claimed invention also recites the abstract concept of a mental concept – i.e. mental process that can be 
Independent claims 19 and 20 are directed to a method and server that comprise similar limitations to those of Claim 1, and recite the same abstract idea as Claim 1. 
	Examiner notes that there is no technical support/technical evidence in the Applicant’s Specification that the instant claimed invention, when implemented, improves the functioning of the computing device itself, or another technology/technical field.
			
			the existing point servers may be used to store all point information of all users, which requires the construction of a large-capacity database server. The point management server may receive relatively little data from each point server and process it quickly in order to calculate the second point payment. Therefore, the systems and methods of the present invention can provide many advantages in the construction and operation of a point management system.
	In response, Examiner notes that operating a point management system represents a business practice/goal, not another technology/technical field. Therefore, improving this practice pertains to a business practice optimization, not to an improvement to another technology/technical field. 	 Appellant’s Application Title (“Method for Managing Points”) as well as the Specification provide further 
	Examiner further notes that the computing elements (including the servers) that are used to implement the claimed invention represent generic computing elements: Claim 1 includes a point management server/merchant server/point server(s). Appellant describes a server in the Spec. as “may include any type of device. The server is a digital device and may be a digital device, such as a laptop computer, a notebook computer, a desktop computer, a web pad, and a mobile phone, which is mounted with a processor…may be a web server processing a service.” The point management server is described as “may include a network unit 110, a processor 120, and a memory 130.” The servers used to implement the claimed invention therefore represent generic computing elements. The user terminal/network unit/processor of Claim 1 also represent generic computing elements.               Independent claims 19 and 20 are directed to a method and server that comprise similar limitations to those of Claim 1. The claims performs the claimed limitations using only generic components of a networked computer system. 
	There is no technical support/technical evidence in the Applicant’s Specification that the instant claimed invention, when implemented, improves the functioning of the computing device itself, or another technology/technical field.

			the claims, taken as a whole, are directed to a practical application and do not tie up any recited abstract idea
			claims 1, 19, 20 are clearly a practical application of, for example, any description of rules or any mental process that may be found in the claims
	In response, Examiner respectfully disagrees that the claims taken as a whole integrate the judicial exception into a practical application.
This judicial exception is not integrated into a practical application. Claim 1 includes the additional limitations of servers/user terminal/network unit/processor, and data gathering (receiving user information). The servers/user terminal/network unit/processor represent generic computing elements. Data gathering represents insignificant extra-solution activity, see MPEP 2106/05(g). The additional elements, alone or in combination, do not improve the functioning of the computing device or another technology/technical field, nor do they apply or use the judicial exception in some other meaningful way beyond generally linking its use to a particular technological environment. The claim is directed to an abstract idea. Independent claims 19 and 20 are directed to a method and server that comprise similar limitations to those of Claim 1, and recite the same abstract idea as Claim 1. The claims performs the claimed limitations using only generic components of a networked computer system. Remaining dependent claims 2-18 further narrow the abstract ideas of the independent claims themselves. 

			Step 2B
			the point management server and operations thereof disclosed in the claims are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept is present. 	the point management server receives relatively fewer data from each point server and process it quickly without construction of a large-capacity database server
		the point management server is a very special purpose computer or server in the field of computer networks, and it serves to establish the new point management system with existing merchant servers for effectively using points
			this data flow on the point management server is a very unique and efficient manner of point management
			the invention addresses the Internet-centric challenge of how to construct the new point management system for effectively using points with existing point servers
			the additional limitations as an ordered combination amount to significantly more than simply sending, receiving, and processing data using generic computer components
	In response, Examiner respectfully disagrees that the point management server used to implement the claimed invention is a very special purpose computer or server in the field of computer networks. Examiner notes that the servers used to implement the claimed invention represent generic computing elements. The claims include a point management server/merchant server/point server(s). Appellant describes a server in the Spec. as “may include any type of device. The server is a digital device and may be a digital device, such as a laptop computer, a notebook computer, a desktop computer, a web pad, and a mobile phone, which is mounted with a processor…may be a web server processing a service.” The point management server is described as “may include a network unit 110, a processor 120, and a memory 130.” The servers used to implement the claimed invention therefore represent generic computing elements.
	Examiner further notes that the additional elements of the claimed invention do not, alone or in combination, represent significantly more than the abstract idea itself, i.e. they do not represent an inventive concept: Claim 1 does not include additional elements that are sufficient to amount to 

			the point management system has huge flexibility
			the point management server and management system provides the users with opportunities to use more types of points
	In response, Examiner notes that providing flexible point management represents a business practice/goal optimization, not an improvement to another technology/technical field. Providing users with opportunities to use more types of points represents a business practice/goal. Therefore, 
	There is no technical support/technical evidence in the Applicant’s Specification that the instant claimed invention, when implemented, improves the functioning of the computing device itself, or another technology/technical field.

			


















	For the above reasons, it is believed that the rejections should be sustained.

	Respectfully submitted,

/Alexandru Cirnu/
Primary Patent Examiner, Art Unit 3622
9/22/2021


Conferees:

/ILANA L SPAR/               Supervisory Patent Examiner, Art Unit 3622                                                                                                                                                                                         
                                                                                                                                                                            	/Terry Lee Melius/
RQAS – OPQA
                                                                                                                                                             
Requirement to pay appeal forwarding fee. In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.